       6:18-cv-02966-TMC      Date Filed 08/21/20     Entry Number 71      Page 1 of 18




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            GREENVILLE DIVISION

    Dillon Steinhilber,              )
                                     )
                      Plaintiff,     )          Civil Action No. 6:18-cv-2966-TMC
                                     )
    vs.                              )
                                     )
    Yanfeng       US      Automotive )                         ORDER
    Interiors Systems I, LLC,1       )
                                     )
                      Defendant.     )
                                     )
    ____________________________)

         Plaintiff Dillon Steinhilber (“Plaintiff”) originally brought this action in South

Carolina state court alleging his former employer, Yanfeng US Automotive Interiors

Systems I, LLC (“Yanfeng”), discriminated and retaliated against him in violation

of both Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e–

2000e-17 (2018), and the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§

12101–12213. (ECF No. 1-1 at 9–14). On November 2, 2018, Yanfeng removed

the action to this court based on federal question jurisdiction arising from Plaintiff’s

claims under Title VII and the ADA. (ECF No. 1). In accordance with 28 U.S.C. §




1
 Defendants Yanfeng Automotive Interiors and Yanfeng US Automotive Interior Systems II, LLC
were dismissed from this action on November 7, 2018, per the parties’ stipulation. (ECF Nos. 8,
10).

                                              1
    6:18-cv-02966-TMC      Date Filed 08/21/20   Entry Number 71   Page 2 of 18




636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(g) (D.S.C.), this matter was referred

to a magistrate judge for pretrial handling.

      On January 21, 2020, Yanfeng moved for summary judgment as to all claims.

(ECF No. 44). Plaintiff filed his response on February 18, 2020, and Yanfeng

replied. (ECF Nos. 50, 52). Before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending the court grant Yanfeng’s motion for

summary judgment. (ECF No. 64). Plaintiff filed objections to the Report, (ECF

No. 66), and Yanfeng filed a response, (ECF No. 69). This matter is now ripe for

review. After carefully reviewing the record and the submissions of the parties, the

court concludes a hearing is unnecessary to decide this matter. For the reasons set

forth below, the court grants summary judgment in favor of Yanfeng on all

Plaintiff’s claims.

                                 BACKGROUND

Magistrate Judge’s Findings and Conclusions

      Upon review of the parties’ briefing, the record, and the magistrate judge’s

Report, the court adopts the procedural history, factual background, and evidence as

thoroughly set forth in the Report. See (ECF No. 64 at 1–10). Because Plaintiff

relies solely on circumstantial evidence to support his claims, the magistrate judge

properly applied the three-step, burden-shifting framework set forth in McDonnell




                                          2
    6:18-cv-02966-TMC       Date Filed 08/21/20   Entry Number 71     Page 3 of 18




Douglas Corp. v. Green, 411 U.S. 792 (1973), to both Plaintiff’s Title VII and ADA

claims.

      The magistrate judge first addressed Plaintiff’s claim for sex discrimination

under Title VII. See id. at 11–18. The magistrate judge found that there was

sufficient evidence for Plaintiff to establish a prima facie case for discrimination and

that Yanfeng had identified legitimate, non-discriminatory reasons for Plaintiff’s

suspension and termination. See id. at 11–14. The magistrate judge then considered

whether Plaintiff had produced sufficient evidence to demonstrate that Yanfeng’s

purported non-discriminatory reasons were merely pretextual and found that there

was no evidence in the record that Yanfeng’s actions were the result of

discrimination against Plaintiff based on his gender orientation. Id. at 14–18.

Specifically, the magistrate judge found that Plaintiff presented no evidence or relied

solely on inadmissible hearsay evidence in support of his claims (1) that he was

treated differently than other non-transgender male employees for the same or

similar conduct; (2) that an HR manager’s failure to timely respond to Plaintiff’s

inquiries regarding healthcare coverage for transgender procedures was in any way

motivated by discriminatory animus or related to the decisions to suspend or

terminate Plaintiff; and (3) that Yanfeng’s investigation into Plaintiff’s conduct,

which resulted in the final written warning and his suspension, was “obviously

inadequate” such that it would support a finding of pretext.            Id. at 15–17.



                                           3
    6:18-cv-02966-TMC       Date Filed 08/21/20   Entry Number 71     Page 4 of 18




Accordingly, the magistrate judge concluded that “[P]laintiff has failed to present

sufficient evidence showing that the reasons given by [Yanfeng] for the adverse

employment actions were not the actual reasons, and he has likewise failed to raise

a reasonable inference that sex discrimination was the real reason for his final written

warning and/or termination from employment.” Id. at 18. The magistrate judge

concluded, therefore, that Yanfeng was entitled to summary judgment as to

Plaintiff’s claim for discrimination under Title VII. Id.

      With respect to Plaintiff’s claim for retaliation under Title VII, the magistrate

judge found that Plaintiff could make out a prima facie case based on his January

2017 complaint to Human Resources (“HR”) asserting he was being harassed based

on his sexual orientation. Id. at 19. In particular, the magistrate judge found that,

because at least one of the decisionmakers was aware of Plaintiff’s complaint and

given the close temporal proximity between his complaint and termination, there

was sufficient evidence of causation to establish a prima facie case of retaliation. Id.

Nevertheless, as to pretext, which requires stringent but-for causation, the magistrate

judge found that the closeness in time between Plaintiff’s complaint and his

termination was insufficient by itself to establish pretext. Id. at 20 (citing Foster v.

Univ. of Md.-E. Shore, 787 F.3d 243, 246 (4th Cir. 2015); Jones v. UnitedHealth

Group, Inc., 19-1728, 2020 WL 2116469, at *2–3 (4th Cir. April 21, 2020)). Thus,

because Plaintiff “presented no evidence that raises an inference that retaliation for



                                           4
    6:18-cv-02966-TMC       Date Filed 08/21/20   Entry Number 71      Page 5 of 18




his complaint about harassment . . . was the reason for his termination from

employment,” the magistrate judge recommended that summary judgment be

granted to Yanfeng on this claim as well. Id. at 21.

      Next, the magistrate judge considered Plaintiff’s claims under the ADA. As

to Plaintiff’s discrimination claim, the magistrate judge found there was sufficient

evidence to establish that Plaintiff’s autism spectrum disorder (“ASD”) constitutes

a disability within the meaning of the ADA. Id. at 22–23. The magistrate judge then

assumed, for purposes of the summary judgment motion, that Plaintiff could show

each of the remaining elements of a prima facie case for disability discrimination

and found that Yanfeng had presented evidence to rebut the presumption of

discrimination by showing that Plaintiff was suspended and terminated for

legitimate, non-discriminatory reasons. Id. at 23. Consequently, the magistrate

judge turned once again to consider whether there was any evidence that Yanfeng’s

asserted reasons were merely pretext for discrimination. Id. at 23–25. While the

magistrate judge recognized the temporal proximity between Plaintiff’s suspension

and his submission of the letter from his counselor to HR in November 2016, the

magistrate judge noted that there was no indication that Yanfeng was aware of the

letter or Plaintiff’s diagnosis prior to issuing the final written warning which resulted

in Plaintiff’s suspension. See id. at 23. Further, the magistrate judge found that,

even viewing all the evidence in the light most favorable to Plaintiff, there was



                                           5
      6:18-cv-02966-TMC     Date Filed 08/21/20   Entry Number 71      Page 6 of 18




insufficient evidence to raise an inference that Plaintiff’s termination in January

2017 was in any way motivated by his discussion with HR in November 2017

concerning his ASD. Id. at 24–25. Accordingly, the magistrate concluded that

“plaintiff has failed to present sufficient evidence to raise a reasonable inference that

[Yanfeng’s] given reasons for his suspension and termination from employment

were not its true reasons, and . . . that discrimination based on his disability was the

real reason for his suspension and/or termination from employment,” and

recommended that summary judgment be granted to Yanfeng as to this claim. Id. at

25.

       With respect to Plaintiff’s ADA retaliation claim, the magistrate judge again

found that Plaintiff has presented sufficient evidence to establish a prima facie case.

Id. at 26. In particular, the magistrate judge found there was evidence that Plaintiff

had engaged in a protected activity by submitting the letter from his counselor and

discussing his ASD and possible accommodations with Yanfeng, and that the close

temporal proximity between the protected activity and the adverse action was

“sufficient to satisfy prima facie causation.” Id. However, the magistrate reiterated

that “temporal proximity alone is insufficient to satisfy the plaintiff’s burden of

showing that retaliation for his protected activities was a but-for cause of his

suspension and termination from employment.” Id. Therefore, the magistrate judge




                                           6
      6:18-cv-02966-TMC     Date Filed 08/21/20   Entry Number 71     Page 7 of 18




concluded that summary judgment was also proper as to Plaintiff’s retaliation claim.

Id.

       Finally, although neither party specifically addressed Plaintiff’s failure to

accommodate claim in their summary judgment briefing, the magistrate judge

nevertheless considered the claim out of an abundance of caution. Id. at 27.

Specifically, the magistrate judge concluded that Plaintiff’s claim fails as a matter

of law “because the plaintiff has not identified a reasonable accommodation that

could have been discovered in the interactive process that would have enabled him

to perform the essential functions of his position as a production supervisor.” Id. at

28. Accordingly, the magistrate judge found that all Plaintiff’s claims fail as a matter

of law and recommended that Yanfeng’s motion for summary judgment be granted.

Id. at 29.

Plaintiff’s Objections

       Plaintiff filed objections to the magistrate judge’s Report. (ECF No. 66).

Plaintiff generally objects to the magistrate judge’s conclusions regarding his failure

to establish evidence of pretext for each of his claims. See id. However, these

objections fail to identify any factual or legal errors in the magistrate judge’s

analysis, and merely restate his prior arguments in opposition to Yanfeng’s motion

for summary judgment. See generally id.




                                           7
    6:18-cv-02966-TMC       Date Filed 08/21/20   Entry Number 71     Page 8 of 18




      Plaintiff’s only specific objection to the Report asserts that the magistrate

judge erred in his application of Reeves v. Sanderson Plumbing Products, Inc., 530

U.S. 133 (2000) and Foster v. University of Maryland-East Shore, 787 F.3d 243,

246 (4th Cir. 2015), to analyze Plaintiff’s Title VII retaliation claim. See id. at 4–6.

Specifically, Plaintiff contends that the magistrate judge “incorrectly applied

Foster[] to create a ‘pretext plus’ framework . . . inconsistent with [the] ruling[s] in

Reeves and Foster, which make[] it clear that a showing of the falsity of an

employer’s reasons[] can be by itself sufficient evidence that the real reason for the

challenged conduct is discrimination and/or retaliation . . . .” Id. at 4. Additionally,

Plaintiff asserts that the magistrate judge usurped the jury’s role by improperly

making credibility determinations when considering the evidence regarding whether

the real reason for Plaintiff’s termination was retaliation by Yanfeng. Id. at 5–6.

                           STANDARD OF REVIEW

      Summary judgment is appropriate only if the moving party “shows that there

is no genuine dispute as to any material fact and the [moving party] is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party may support or refute

that a material fact is not disputed by “citing to particular parts of materials in the

record” or by “showing that the materials cited do not establish the absence or

presence of a genuine dispute, or that an adverse party cannot produce admissible

evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). Rule 56 mandates entry of



                                           8
    6:18-cv-02966-TMC      Date Filed 08/21/20   Entry Number 71     Page 9 of 18




summary judgment “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case.” Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).

      “In determining whether a genuine issue has been raised, the court must

construe all inferences and ambiguities in favor of the nonmoving party.”

HealthSouth Rehab. Hosp. v. Am. Nat’l Red Cross, 101 F.3d 1005, 1008 (4th Cir.

1996). However, “[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.

Factual disputes that are irrelevant or unnecessary will not be counted.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party has the burden

of proving that summary judgment is appropriate. Celotex Corp., 477 U.S. at 323.

Once the moving party makes this showing, however, the opposing party may not

rest upon mere allegations or denials, but rather must, by affidavits or other means

permitted by the Rule, set forth specific facts showing that there is a genuine issue

for trial. See Fed. R. Civ. P. 56(c), (e); Celotex Corp., 477 U.S. at 322.

                                   DISCUSSION

      The recommendations set forth in the Report have no presumptive weight, and

this court remains responsible for making a final determination in this matter. See

Matthews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making

a de novo determination of those portions of the Report to which a specific objection



                                          9
    6:18-cv-02966-TMC      Date Filed 08/21/20   Entry Number 71     Page 10 of 18




is made, and the court may accept, reject, modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). However, the court need only

review for clear error “those portions which are not objected to—including those

portions to which only ‘general and conclusory’ objections have been made[.]”

Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C.

2017). Thus, “[a] party’s objection to a magistrate judge’s report must be ‘specific

and particularized’ in order to facilitate review by a district court.” United States v.

Midgette, 478 F.3d 616, 621 (4th Cir. 2007).

      “An objection is specific if it ‘enables the district judge to focus attention on

those issues—factual and legal—that are at the heart of the parties’ dispute.’”

Dunlap, 288 F. Supp. 3d at 662 n.6 (quoting United States v. One Parcel of Real

Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As: 2121 E.

30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). “An ‘objection’ that

does nothing more than state a disagreement with a magistrate’s suggested

resolution, or simply summarizes what has been presented before, is not an

‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F. Supp. 2d

743, 747 (E.D. Mich. 2004). Similarly, objections which merely restate arguments

already presented to and ruled on by the magistrate judge or the court do not

constitute specific objections. See, e.g., Frazier v. Wal-Mart, C.A. No. 6:11-1434-



                                          10
    6:18-cv-02966-TMC     Date Filed 08/21/20   Entry Number 71     Page 11 of 18




MGL, 2012 WL 5381201, at *1 (D.S.C. Oct. 31, 2012) (noting that “almost verbatim

restatements of the arguments made in previously ruled upon discovery motions”

are not specific objections); Ashworth v. Cartledge, Civ. A. No. 6:11-cv-01472-

JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012) (noting that objections which

were “merely almost verbatim restatements of arguments made in his response in

opposition to Respondent’s Motion for Summary Judgment . . . do not alert the court

to matters which were erroneously considered by the Magistrate Judge”). Thus, a

de novo review is wholly unnecessary for a district court to undertake when a party

seeks to rehash general arguments that were already addressed in a magistrate

judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see also

Dandy v. Berryhill, 6:17-cv-331-BHH, 2018 WL 4610757 (D.S.C. Sept. 26, 2018);

Butler v. Berryhill, No. 4:16-cv-03209-JMC, 2018 WL 1556188, at *1 n.3 (D.S.C.

Mar. 30, 2018) (“The court does not need to conduct a de novo review of objections

presented in the form of ‘[complete statements] of arguments already made . . . as

these objections never cite specific conclusions of the [report] that are erroneous.’”

(quoting Smith v. City of N. Charleston, 401 F. Supp. 2d 530, 533 (D.S.C. 2005)).

Furthermore, in the absence of specific objections to the Report, the court is not

required to give any explanation for adopting the magistrate judge’s

recommendation. Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).




                                         11
    6:18-cv-02966-TMC      Date Filed 08/21/20   Entry Number 71     Page 12 of 18




      The only specific objection Plaintiff raises asserts that the magistrate judge

erred in analyzing the Title VII retaliation claim and, specifically, whether there was

sufficient evidence of pretext and causation to survive summary judgment. (ECF

No. 66 at 4–6). According to Plaintiff, because “the trier of fact can reasonable infer

from the falsity of the explanation that the employer is dissembling to cover up a

discriminatory purpose[,]” the magistrate judge incorrectly concluded that additional

evidence was needed to establish that Yanfeng’s stated reasons were merely pretext

and that retaliatory animus was the real reason for Plaintiff’s termination. See id.

      Under the McDonnell Douglas framework, in order to establish a prima facie

case for Title VII retaliation a plaintiff must show “(i) that [he] engaged in protected

activity, (ii) that [his] employer took adverse action against [him], and (iii) that a

causal relationship existed between the protected activity and the adverse

employment activity.” Foster, 787 F.3d at 250 (quoting Price v. Thompson, 380

F.3d 209, 212 (4th Cir. 2004), abrogated on other grounds) (internal quotation

marks omitted). Once a prima facie case has been established, the burden then shifts

to the employer “to show its purportedly retaliatory action was in fact the result of a

legitimate non-retaliatory reason.” Id. If the employer makes this showing, the

burden shifts back to the plaintiff to present sufficient evidence to rebut the

employer’s purported nonretaliatory reasons by demonstrating they “were not its

true reasons, but were a pretext for discrimination.” Reeves, 530 U.S. at 143; see



                                          12
    6:18-cv-02966-TMC         Date Filed 08/21/20      Entry Number 71        Page 13 of 18




also Foster, 787 F.3d at 250. “Thus, [Plaintiff] must establish causation at two

different stages of the McDonnell Douglas framework: first, in making a prima facie

case, and second, in proving pretext and satisfying [his] ultimate burden of

persuasion.” Id. At issue in this case is the burden to establish causation during the

pretext stage.2

       A plaintiff need not present direct evidence of an employer’s retaliatory

animus in order to prove causation. See id. Rather, “[i]f a plaintiff can show that

[]he was fired under suspicious circumstances and that h[is] employer lied about its

reasons for firing h[im], the factfinder may infer that the employer’s undisclosed

retaliatory animus was the actual cause of h[is] termination.” Id. (citing Reeves, 530

U.S. at 148) (emphasis added). Nevertheless, the burden remains with plaintiff to

prove “that the desire to retaliate was the but-for cause of the challenged

employment action.’” Villa v. CavaMezze Grill, LLC, 858 F.3d 896 (4th Cir. 2017)

(quoting Univ. of Tex. S.W. Med. Cntr. v. Nassar, 570 U.S. 338, 352 (2013))

(emphasis in original); see also Foster, 787 F.3d at 252 (noting “the McDonnell

Douglas framework has long demanded proof at the pretext stage that retaliation was

a but-for cause of a challenged adverse employment action”); Jones v. UnitedHealth

Grp., Inc., 802 Fed. App’x 780, 781–82 (4th Cir. 2020) (“To satisfy the pretext prong



2
 The court notes that Plaintiff raises no objections to the magistrate judge’s analysis or findings
with respect to the prima facie prong for any of Plaintiff’s claims.


                                                13
    6:18-cv-02966-TMC      Date Filed 08/21/20    Entry Number 71     Page 14 of 18




of a Title VII retaliation claim, the plaintiff bears the ultimate burden of establishing

that [his] protected activity was a ‘but-for’ cause of the adverse action.”). Moreover,

“[u]nlike discrimination plaintiffs, retaliation plaintiffs are limited to ‘traditional

principles of but-for causation’ and must be able to prove that ‘the unlawful

retaliation would not have occurred in the absence of the alleged wrongful action or

actions of the employer.’” Foster, 787 F.3d at 249 (quoting Nassar, 570 U.S. at

360).

        Applying this framework, the magistrate judge correctly concluded that

Plaintiff’s claim fails to survive summary judgment. (ECF No. 64 at 20–21). The

Report sets forth the proper standard under Foster and notes that, “in order to meet

his burden at the pretext stage, the plaintiff must show that he would not have been

suspended and/or terminated from employment but-for [Yanfeng’s] retaliatory

animus.” Id. at 20. Viewing all the facts in the light most favorable to Plaintiff, the

magistrate judge considered both Plaintiff’s November 2016 complaint that he felt

harassed by the investigation into his inappropriate conduct and his January 2017

email asserting discriminatory conduct by a subordinate employee to be protected

activities. See id. at 20–21. The magistrate judge also recognized the temporal

proximity between the November 2016 complaint and Plaintiff’s suspension, and

between the January 2017 email and Plaintiff’s ultimate termination. Id. at 20.

However, as the magistrate judge correctly noted, “‘temporal proximity, without



                                           14
    6:18-cv-02966-TMC        Date Filed 08/21/20    Entry Number 71     Page 15 of 18




more, does not support a finding of pretext.’” Id. (quoting Jones, 802 Fed. App’x at

783). Specifically, the magistrate judge found as follows:

                [W]ith regard to the plaintiff’s suspension, it is undisputed
                that the investigation into the plaintiff’s conduct that led
                to the final written warning had already begun at the time
                the plaintiff complained to [HR]. Indeed, the reason the
                plaintiff went to [HR] in the first place was because
                [Plaintiff] heard he was being investigated. Moreover,
                there is no evidence that Hill and Gorie, who issued the
                final written warning, knew that the plaintiff had told [HR]
                that he felt humiliated and harassed because someone
                followed him to the restroom and co-workers were making
                comments. Further, he has presented no evidence that
                raises an inference that retaliation for his [January 2017]
                complaint about harassment to [HR] was the reason for his
                termination from employment. . . . While the plaintiff
                clearly disagrees with [Yanfeng’s] proffered reasons, he
                has failed to produce evidence tending to show that
                [Yanfeng’s] non-discriminatory reasons for his
                suspension and termination were false and that retaliation
                was the real reason.

Id. at 20–21.

      Plaintiff’s objection centers on last sentence quoted above, which Plaintiff

contends “create[d] a ‘pretext plus’ framework that requires a successful pretext

argument to establish two separate elements, 1) that the employer’s stated reason is

false, and 2) that the real reason for the challenged conduct is discrimination and/or

retaliation.” (ECF No. 66 at 4). However, Plaintiff’s argument misses the mark by

failing to recognize that pretext and causation are one and the same. See, e.g., Jones

v. Eaton Corp., Civ. A. No. 3:15-cv-4236-JMC, 2017 WL 1190873, at *9 (D.S.C.



                                             15
    6:18-cv-02966-TMC      Date Filed 08/21/20   Entry Number 71     Page 16 of 18




March 31, 2017). Indeed, “‘[t]he focus of a pretext inquiry is whether the employer’s

stated reason was honest,’” but “‘[t]he ultimate question is whether the employer

intentionally discriminated[.]’” Id. (quoting Love-Lane v. Martin, 355 F.3d 766, 788

(4th Cir. 2004); Anderson v. Ziehm Imaging, Inc., C/A No. 7:09-2574-JMC, 2011

WL 1374794, at *5 (D.S.C. April 12, 2011)). In other words, “‘proof that the

employer’s proffered reason is unpersuasive, or even obviously contrived, does not

necessarily establish that plaintiff’s proffered reason is correct[.]’” Id. (quoting

Love-Lane, 355 F.3d at 788). “‘[I]t is not enough to disbelieve the employer[;]’

[r]ather, Plaintiff must demonstrate that a reasonable jury could believe him.” Id.

(quoting Love-Lane, 355 F.3d at 788). In this case, the magistrate judge found that

there was no evidence from which a jury could reasonable conclude that Plaintiff’s

November 2016 complaint or January 2017 email were in any way related to, let

alone a but-for causes of, his suspension or eventual termination. See Foster, 787

F.3d at 252 (noting McDonnell Douglas requires proof at the pretext stage that

retaliation was a “but-for” cause of the challenged action). Accordingly, there was

no evidence that Yanfeng’s stated reasons for the adverse employment actions

against Plaintiff were false from which the magistrate judge or any jury could infer

retaliatory intent. See Reeves, 530 U.S. at 148 (noting “a plaintiff’s prima facie case,

combined with sufficient evidence to find that the employer’s asserted justification

is false, may permit the trier of fact to conclude that the employer unlawfully



                                          16
    6:18-cv-02966-TMC      Date Filed 08/21/20   Entry Number 71     Page 17 of 18




discriminated”); Foster, 787 F.3d at 250 (noting a factfinder can only infer

retaliatory animus upon a prima facie showing and evidence that the employer’s

reasons were false). Having thoroughly reviewed the record and all evidence

presented by the parties, the court agrees with the magistrate judge’s analysis and

conclusion that “Plaintiff’s pretext argument fails because[,] even if the court views

the evidence in the light most favorable to him, Plaintiff’s evidence does not suggest

any pretextual motivation on the part of [Yanfeng] to retaliate against Plaintiff when

[it] made the decision to terminate his employment.” Jones, 2017 WL 1190873, at

*9. Therefore, Plaintiff’s objection is overruled.

      The remainder of Plaintiff’s objections simply restate the arguments set forth

in his response to Yanfeng’s motion for summary judgment. Compare (ECF No. 66

at 3–4, 6–17), with (ECF No. 50). However, as district courts in the Fourth Circuit

have repeatedly stated, “an objection that merely repeats the arguments made in the

briefs before the magistrate judge is a general objection and is treated as a failure to

object.” Jesse S. v. Saul, No. 7:17-cv-00211, 2019 WL 3824253, at *1 (W.D. Va.

Aug. 14, 2019); see Nichols v. Colvin, No. 2:14-cv-50, 2015 WL 1185894, at *8

(E.D. Va. Mar. 13, 2015) (finding that the rehashing of arguments raised to the

magistrate judge does not comply with the requirement to file specific objections).

Indeed, a district court “may reject perfunctory or rehashed objections to R&Rs that

amount to a second opportunity to present the arguments already considered by the



                                          17
       6:18-cv-02966-TMC       Date Filed 08/21/20     Entry Number 71     Page 18 of 18




Magistrate Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155, at *3

(D.S.C. Sept. 6, 2017) (internal quotation marks omitted).                 Moreover, these

objections state nothing more than Plaintiff’s “disagreement with [the] magistrate’s

suggested resolution,” rather than specifically identifying any factual or legal error

in the Report. Aldrich, 327 F. Supp. 2d at 747. Accordingly, the remainder of the

Report and the magistrate judge’s recommendations are reviewed only for clear error

and the court need not provide any explanation for adopting the magistrate judge’s

recommendations. Camby, 718 F.2d at 199–200; Dunlap, 288 F. Supp. 3d at 662.

Having carefully and thoroughly reviewed the Report, the record, and the parties’

extensive briefing, the court overrules the remainder of Plaintiff’s objections, (ECF

No. 66), and adopts the Report in full.

                                       CONCLUSION

         Based on the foregoing, the court concurs with both the reasoning and the

result reached by the magistrate judge in his Report. Therefore, the court ADOPTS

the Report (ECF No. 64) in its entirety, incorporates the Report herein by reference,

and GRANTS Yanfeng’s motion for summary judgment (ECF No. 44).3

         IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge
August 21, 2020
Anderson, South Carolina

3
    The parties’ pending motions in limine, (ECF Nos. 54, 56), are hereby DENIED as moot.


                                               18
